Exhibit 12 UNITED STATES CELLULAR CORPORATION RATIO OF EARNINGS TO FIXED CHARGES Nine Months Ended September 30, (Dollars in thousands) EARNINGS: Income before income taxes $ 253,024 $ 293,640 Add (deduct): Equity in earnings of unconsolidated entities (71,584) (65,289) Distributions from unconsolidated entities 45,211 52,037 Amortization of capitalized interest 621 447 Income attributable to noncontrolling interests in subsidiaries that do not have fixed charges (20,075) (19,044) $ 207,197 $ 261,791 Add fixed charges: Consolidated interest expense (1) 35,272 51,905 Interest portion (1/3) of consolidated rent expense 35,229 32,613 $ 277,698 $ 346,309 FIXED CHARGES: Consolidated interest expense (1) $ 35,272 $ 51,905 Capitalized interest 12,637 6,828 Interest portion (1/3) of consolidated rent expense 35,229 32,613 $ 83,138 $ 91,346 RATIO OF EARNINGS TO FIXED CHARGES 3.34 3.79 Interest expense on income tax contingencies is not included in fixed charges.
